Por cuanto, dictada sentencia decretando el desahucio en marzo 20, 1940, los demandados apelaron para ante este tribunal sin que prestaran la fianza que la ley exige, motivo por el cual la parte apelada solicitó la desestimación del recurso por moción de abril 20 último notificada a la parte contraria; y
Por cuanto, los apelantes nada han manifestado por escrito ni comparecieron al acto de la vista de la moción celebrada el seis de mayo en curso:
Por tanto, vista la ley, el reglamento y la jurisprudencia apli-cables, se declara con lugar la moción y en su consecuencia se deses-tima el recurso.